         Case 2:19-cv-00699-JDW Document 31 Filed 10/08/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CARPENTERS HEALTH AND
 WELFARE FUND OF PHILADELPHIA
 AND VICINITY, et al.,
                                                   Case No. 2:19-cv-00699-JDW
                Plaintiffs
        v.

 P. SANTOS CO., INC.,

                Defendant

                                            ORDER

       AND NOW, this 8th day of October, 2020, upon review of Plaintiffs’ Motion for Summary

Judgment (ECF No. 21) and Defendant P. Santos Co., Inc.’s Motion for Summary Judgment Under

FRCvP 56(a) to Dismiss the Complaint With Prejudice of Plaintiff Health and Welfare Fund of

Philadelphia and Vicinity Based on the Statute of Limitations (ECF No. 22), for the reasons stated

in the accompanying Memorandum, it is ORDERED as follows:

       1)      Plaintiffs’ Motion (ECF No. 21) is GRANTED;

       2)      Defendant’s Motion (ECF No. 22) is DENIED; and

       3)      JUDGMENT is ENTERED in favor of Plaintiff and against Defendant in the

amount of $234,207.55.

       It is FURTHER ORDERED that, on or before October 23, 2020, Plaintiffs shall submit

an application for attorneys’ fees pursuant to Federal Rule of Civil Procedure 54(d) and 29 U.S.C.

§ 1132(g)(2)(D). Defendant shall file any objection or response to the fee petition on or before

November 6, 2020.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
